Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to amendment filed on 03/01/2021. 
Claims 1, 7, 9, 34, 36, 42 – 44, 48, 53 and 71 are amended.
Claims 2 – 6, 10 – 15, 18 – 33, 35, 37 – 41, 45 – 47, 49 – 50, 54 – 70 and 72 – 74 are cancelled.
Claims 75 – 80 are added as new.
Claims 1, 7 – 9, 16 – 17, 34, 36, 42 – 44, 48, 51 – 53, 71 and 75 – 80 are pending.



Response to Arguments
Applicant’s arguments with respect to independent claims 1, 34, 36 and 71 have been considered but are moot because the arguments do not apply to the rejection being used in the current office action.
Applicant amended the independent claims 1, 34, 36 and 71; therefore, a new ground of rejection is made using previous cited prior art YANG (US 2019/0335448 A1) and new prior art XU et al. (US 2019/0223048 A1). 
Applicant argued on page 1 of the Remarks that independent claims 1, 34, 36, and 71 are amended to incorporate allowable features recited in claim 47. Thus, 
Examiner respectfully disagrees with applicant’s remark and conclusion. The new limitation (i.e. amended part) in the independent claims 1, 34, 36, and 71 are not exactly same as that of the limitations of the original claim 47. Therefore, the scope of the amended claims are different than that of original independent claims 1, 34, 36, and 71 with added limitation of claim 47. Accordingly, the new ground of rejection is made.
The new prior art XU discloses a descending sequence of transmission priorities of the several types of data is first BSR, first-type service data, second BSR, and second-type service data (¶ [0102]), Therefore, priorities among the data type and the BSR is based on the service data types (i.e. the first data type and the second data type). The combination of YANG and XU discloses all limitations of the independent claims 1, 34, 36 and 71. All arguments and remarks are replied in detail in the rejection section below.


Claim Objections
Claims 34, 36, 42, 44 and 71 are objected to because of the following informalities:  
Claims 34, 36 and 71 recite “means for transmitting/ transmit, ….. the identified data of the first data type, data of the second data type”; it should read as “means for transmitting/ transmit, ….. thethe 
Claim 36 recites “transmit a scheduling request for a grant of resources associated with for data of a first data type”; it should read as “transmit a scheduling request for a grant of resources associated with  first data type”.
Claim 42 recites “determine a data size corresponding to the identified data of the first data type”; it should read as “determine a data size corresponding to the 
Claim 44 recites “determine a data size corresponding to the identified data of the first data type, wherein transmitting the identified data of the first data type”; it should read as “determine a data size corresponding to the 
Appropriate corrections are required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	


Claims 1, 9, 17, 34, 36, 44, 51 – 53, 71 and 75 – 76 are rejected under 35 U.S.C. 103 as being unpatentable over YANG (US 2019/0335448 A1) in view of XU et al. (XU hereinafter referred to XU) (US 2019/0223048 A1).

(Currently Amended) Regarding claim 1, YANG teaches a method for wireless communications (Title, Data transmission method and apparatus) at a user equipment (UE) (Fig.3 and [0058], data transmission method 100 is performed by a terminal device. Here the terminal device is a UE), comprising:
Fig.3, S101. [0059], terminal device sends scheduling request information to the network device) associated with data of a first data type ([0059], The scheduling request information includes a service type of data to be transmitted by the terminal device, a resource quantity of uplink resource required by the terminal device. [0069], types of terminal devices are distinguished according to different service types of data to be transmitted; e.g. a terminal device may request enhanced Mobile Broadband (referred to as "eMBB") service, or Ultra-reliable and Low Latency Communications (URLLC) service. Here, a service type of data, i.e. URLLC data is considered as a first data type. Therefore, UE transmits a scheduling request for a grant of resources associated with data of a first data type), 
receiving, in response to the scheduling request, an uplink grant indicating a set of resources (Fig.3, S102. [0062], the terminal device receives uplink resource grant information from the network device; the uplink resource grant information indicating target uplink resource allocated for the terminal device, and being determined according to the scheduling request information);  
transmitting, using the set of resources indicated by the uplink grant, the data of the first data type (Fig.3, S103. [0062], the terminal device transmits data using the target uplink resource according to the uplink resource grant information), the data of the second data type, the BSR, or a combination thereof (Due to alternative language “or” in the claim, examiner points to one limitation only).
YANG does not specifically teach
prioritizing the data of the first data type, data of a second data type, or a buffer status report (BSR) based on the first data type and the second data type; 
transmitting, the data of the first data type, the data of the second data type, the BSR, or a combination thereof, based on prioritizing the data of the first data type, the data of the second data type, or the BSR based on the first data type and the second data type.
However, XU teaches a method for wireless communications (Title, Buffer Status Report Reporting Method and Apparatus) at a user equipment (UE) (Abstract, buffer status report reporting method including determining by a terminal…. Fig.10 and [0160], terminal 1000 is a UE), comprising:
prioritizing the data of the first data type, data of a second data type, or a buffer status report (BSR) based on the first data type and the second data type ([0102], when the terminal needs to send the first BSR, the second BSR, the first-type service data, and the second-type service data, a descending sequence of transmission priorities of the several types of data is the first BSR, the first-type service data, the second BSR, and the second-type service data. Here, descending sequence of transmission priorities among different data type and BSR provides information of prioritization between the data type and the BSR. [0104], base station configures for the terminal based on a service type of a logical channel based (LCB) service data; base station further configures priorities for the plurality of logical channels used to transmit the LCB service data; [0108], A descending sequence of the priorities of the data sent by the terminal is the LCB BSR>the LCB service data>the common BSR>common service data. Therefore, priorities among the data type and the BSR is based on the service data types (i.e. the first data type and the second data type)); 
transmitting, the data of the first data type, the data of the second data type, the BSR, or a combination thereof, based on prioritizing the data of the first data type, the data of the second data type, or the BSR based on the first data type and the second data type (same as mentioned above, transmission priority of the data type and the BSR. Therefore, transmission of the data, the BSR or a combination thereof is based on prioritizing sequence among them).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified YANG as mentioned above and further incorporate the teaching of XU. The motivation for doing so would have been to provide a buffer status report reporting method and an apparatus to resolve delayed transmission of service data having a high transmission latency requirement, thereby improving processing efficiency of the type of service data (XU, [0008] and [0010]).

(Currently Amended) Regarding claim 34, YANG teaches an apparatus for wireless communications (Title, Data transmission method and apparatus) at a user equipment (UE) (Fig.3 and [0058], data transmission method 100 is performed by a terminal device. Here the terminal device is a UE), comprising:
means for (UE) transmitting a scheduling request for a grant of resources (Fig.3, S101. [0059], terminal device sends scheduling request information to the network device) associated with data of a first data type ([0059], The scheduling request information includes a service type of data to be transmitted by the terminal device, a resource quantity of uplink resource required by the terminal device. [0069], types of terminal devices are distinguished according to different service types of data to be transmitted; e.g. a terminal device may request enhanced Mobile Broadband (referred to as "eMBB") service, or Ultra-reliable and Low Latency Communications (URLLC) service. Here, a service type of data, i.e. URLLC data is considered as a first data type. Therefore, UE transmits a scheduling request for a grant of resources associated with data of a first data type); 
means for (UE) receiving, in response to the scheduling request, an uplink grant indicating a set of resources (Fig.3, S102. [0062], the terminal device receives uplink resource grant information from the network device; the uplink resource grant information indicating target uplink resource allocated for the terminal device, and being determined according to the scheduling request information); 
means for (UE) transmitting, using the set of resources indicated by the uplink grant, the data of the first data type (Fig.3, S103. [0062], the terminal device transmits data using the target uplink resource according to the uplink resource grant information), the data of the second data type, or a combination thereof (Due to alternative language “or” in the claim, examiner points to one limitation only).
YANG does not specifically teach
means for prioritizing the data of the first data type, data of a second data type, or a buffer status report (BSR) based on the first data type and the second data type; 
, based on prioritizing the data of the first data type, the data of the second data type, or the BSR based on the first data type and the second data type.
However, XU teaches a method for wireless communications (Title, Buffer Status Report Reporting Method and Apparatus) at a user equipment (UE) (Abstract, buffer status report reporting method including determining by a terminal…. Fig.10 and [0160], terminal 1000 is a UE), comprising:
means for prioritizing (Fig.10, processor 1002. [0170], processor 1002 ensures that the first-type service data is sent in time) the data of the first data type, data of a second data type, or a buffer status report (BSR) based on the first data type and the second data type ([0102], when the terminal needs to send the first BSR, the second BSR, the first-type service data, and the second-type service data, a descending sequence of transmission priorities of the several types of data is the first BSR, the first-type service data, the second BSR, and the second-type service data. Here, descending sequence of transmission priorities among different data type and BSR provides information of prioritization between the data type and the BSR. [0104], base station configures for the terminal based on a service type of a logical channel based (LCB) service data; base station further configures priorities for the plurality of logical channels used to transmit the LCB service data; [0108], A descending sequence of the priorities of the data sent by the terminal is the LCB BSR>the LCB service data>the common BSR>common service data. Therefore, priorities among the data type and the BSR is based on the service data types (i.e. the first data type and the second data type)); 
means for transmitting (Fig.10, transceiver 1001. [0172], descending sequence of transmission priorities), the data of the first data type, the data of the second data type, the BSR, or a combination thereof, based on prioritizing the data of the first data type, the data of the second data type, or the BSR based on the first data type and the second data type (same as mentioned above, transmission priority of the data type and the BSR. Therefore, transmission of the data, the BSR or a combination thereof is based on prioritizing sequence among them).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified YANG as mentioned above and further incorporate the teaching of XU. The motivation for doing so would have been to provide a buffer status report reporting method and an apparatus to resolve delayed transmission of service data having a high transmission latency requirement, thereby improving processing efficiency of the type of service data (XU, [0008] and [0010]).

(Currently Amended) Regarding claim 36, YANG teaches an apparatus for wireless communications (Title, Data transmission method and apparatus) at a user equipment (UE) (Fig.3 and [0058], data transmission method 100 is performed by a terminal device. Here the terminal device is a UE), in a system comprising:
a processor (Fig.9 and [0138], a processor 930); 
Fig.9 and [0136], memory 910) in electronic communication with the processor ([0138], processor 930 is configured to execute program stored in the memory 910); and 
the processor and the memory are configured ([0135], memory 910, configured to store a program; [0138], processor 930, configured to execute the program stored in the memory 910) to:
transmit a scheduling request for a grant of resources (Fig.3, S101. [0059], terminal device sends scheduling request information to the network device) associated with for data of a first data type ([0059], The scheduling request information includes a service type of data to be transmitted by the terminal device, a resource quantity of uplink resource required by the terminal device. [0069], types of terminal devices are distinguished according to different service types of data to be transmitted; e.g. a terminal device may request enhanced Mobile Broadband (referred to as "eMBB") service, or Ultra-reliable and Low Latency Communications (URLLC) service. Here, a service type of data, i.e. URLLC data is considered as a first data type. Therefore, UE transmits a scheduling request for a grant of resources associated with data of a first data type); 
receive, in response to the scheduling request, an uplink grant indicating a set of resources (Fig.3, S102. [0062], the terminal device receives uplink resource grant information from the network device; the uplink resource grant information indicating target uplink resource allocated for the terminal device, and being determined according to the scheduling request information);  
Fig.3, S103. [0062], the terminal device transmits data using the target uplink resource according to the uplink resource grant information), data of the second data type, the BSR, or a combination thereof (Due to alternative language “or” in the claim, examiner points to one limitation only).
YANG does not specifically teach
prioritize the data of the first data type, data of a second data type, or a buffer status report (BSR) based on the first data type and the second data type; 
transmit, the identified data of the first data type, data of the second data type, or a combination thereof, based on prioritizing the data of the first data type, data of the second data type, or the BSR based on the first data type and the second data type.
However, XU teaches a method for wireless communications (Title, Buffer Status Report Reporting Method and Apparatus) at a user equipment (UE) (Abstract, buffer status report reporting method including determining by a terminal…. Fig.10 and [0160], terminal 1000 is a UE), comprising:
prioritize the data of the first data type, data of a second data type, or a buffer status report (BSR) based on the first data type and the second data type ([0102], when the terminal needs to send the first BSR, the second BSR, the first-type service data, and the second-type service data, a descending sequence of transmission priorities of the several types of data is the first BSR, the first-type service data, the second BSR, and the second-type service data. Here, descending sequence of transmission priorities among different data type and BSR provides information of prioritization between the data type and the BSR. [0104], base station configures for the terminal based on a service type of a logical channel based (LCB) service data; base station further configures priorities for the plurality of logical channels used to transmit the LCB service data; [0108], A descending sequence of the priorities of the data sent by the terminal is the LCB BSR>the LCB service data>the common BSR>common service data. Therefore, priorities among the data type and the BSR is based on the service data types (i.e. the first data type and the second data type)); 
transmit, the identified data of the first data type, data of the second data type, or a combination thereof, based on prioritizing the data of the first data type, the data of the second data type, or the BSR based on the first data type and the second data type (same as mentioned above, transmission priority of the data type and the BSR. Therefore, transmission of the data, the BSR or a combination thereof is based on prioritizing sequence among them).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified YANG as mentioned above and further incorporate the teaching of XU. The motivation for doing so would have been to provide a buffer status report reporting method and an apparatus to resolve delayed transmission of service data having a high transmission latency requirement, thereby improving processing efficiency of the type of service data (XU, [0008] and [0010]).

(Currently Amended) Regarding claim 9 and 44, the combination of YANG and XU teaches all the features with respect to claims 1 and 36 as outlined above. 

determining a data size corresponding to the [0079], scheduling request information includes 2 bits, the scheduling request information is used to indicate a multi-service request; e.g. 2 bits represents two types of services. Specifically, "00" and "01" correspond to the data size of the first service type to be transmitted by the terminal device. Since, the scheduling request provides data size information ; therefore, data size corresponding to the data of the first data type is determined), wherein transmitting the [0061], the resource quantity of uplink resource required by the terminal device is represented by a data volume size or a traffic volume size of data to be transmitted by the terminal device; [0063], the terminal device transmits data using the target uplink resource according to the uplink resource grant information. Since, the uplink grant is based on the data size and the transmission of the data is based on the uplink grant; therefore, transmission of the identified data of the first data type is based on an evaluation/ comparison between the determined data size and an uplink grant size).

(Original) Regarding claims 17 and 51, the combination of YANG and XU teaches all the features with respect to claims 1 and 36, respectively as outlined above. 
YANG further teaches
wherein: the first data type is associated with low latency communications (as mentioned above, URLLC (ultra reliable low latency communication) service is a first data type; therefore, the first data type is associated with low latency communications).

(Original) Regarding claim 52, the combination of YANG and XU teaches all the features with respect to claim 36 as outlined above. 
YANG further teaches wherein the apparatus comprises a receiver (Fig.9 and [0135], Transceiver 920. Here the transceiver includes a receiver) configured to receive the uplink grant ([0135], receive, through the transceiver 920, uplink resource grant information from the network device).

(Currently Amended) Regarding claim 53, the combination of YANG and XU teaches all the features with respect to claim 36 as outlined above. 
YANG further teaches wherein the apparatus comprises a transmitter (Fig.9 and [0135], Transceiver 920. Here the transceiver includes a transmitter) configured to transmit the scheduling request ([0135], send, through the transceiver 920, scheduling request information to a network device) and transmit the [0135], perform, through the transceiver 920, data transmission using the target uplink resource), or the BSR, or both (Due to alternative language “or” in the claim, examiner points to one limitation only).

(Currently Amended) Regarding claim 71, YANG teaches (Title, Data transmission method and apparatus) a non-transitory computer readable medium storing code for wireless communications at a user equipment (UE) (Fig.3 and [0058], data transmission method 100 is performed by a terminal device. Here the terminal device is a UE), the code comprising instructions executable by a processor ([0168, functions are stored in a computer readable storage medium; technical solution are embodied in the form of a software product, which is stored in the storage medium, including instructions used to cause a computer device to perform all or part of the steps of the methods) to:
transmit a scheduling request for a grant of resources (Fig.3, S101. [0059], terminal device sends scheduling request information to the network device) associated with data of a first data type ([0059], The scheduling request information includes a service type of data to be transmitted by the terminal device, a resource quantity of uplink resource required by the terminal device. [0069], types of terminal devices are distinguished according to different service types of data to be transmitted; e.g. a terminal device may request enhanced Mobile Broadband (referred to as "eMBB") service, or Ultra-reliable and Low Latency Communications (URLLC) service. Here, a service type of data, i.e. URLLC data is considered as a first data type. Therefore, UE transmits a scheduling request for a grant of resources associated with data of a first data type); 
receive, in response to the scheduling request, an uplink grant indicating a set of resources (Fig.3, S102. [0062], the terminal device receives uplink resource grant information from the network device; the uplink resource grant information indicating target uplink resource allocated for the terminal device, and being determined according to the scheduling request information);  
Fig.3, S103. [0062], the terminal device transmits data using the target uplink resource according to the uplink resource grant information), data of the second data type, the BSR, or a combination thereof (Due to alternative language “or” in the claim, examiner points to one limitation only).
YANG does not specifically teach
prioritize the data of the first data type, data of a second data type, or a buffer status report (BSR) based on the first data type and the second data type; 
transmit, the identified data of the first data type, data of the second data type, or a combination thereof, based on prioritizing the data of the first data type, data of the second data type, or the BSR based on the first data type and the second data type.
However, XU teaches a method for wireless communications (Title, Buffer Status Report Reporting Method and Apparatus) at a user equipment (UE) (Abstract, buffer status report reporting method including determining by a terminal…. Fig.10 and [0160], terminal 1000 is a UE), comprising:
prioritize the data of the first data type, data of a second data type, or a buffer status report (BSR) based on the first data type and the second data type ([0102], when the terminal needs to send the first BSR, the second BSR, the first-type service data, and the second-type service data, a descending sequence of transmission priorities of the several types of data is the first BSR, the first-type service data, the second BSR, and the second-type service data. Here, descending sequence of transmission priorities among different data type and BSR provides information of prioritization between the data type and the BSR. [0104], base station configures for the terminal based on a service type of a logical channel based (LCB) service data; base station further configures priorities for the plurality of logical channels used to transmit the LCB service data; [0108], A descending sequence of the priorities of the data sent by the terminal is the LCB BSR>the LCB service data>the common BSR>common service data. Therefore, priorities among the data type and the BSR is based on the service data types (i.e. the first data type and the second data type)); 
transmit, the identified data of the first data type, data of the second data type, or a combination thereof, based on prioritizing the data of the first data type, the data of the second data type, or the BSR based on the first data type and the second data type (same as mentioned above, transmission priority of the data type and the BSR. Therefore, transmission of the data, the BSR or a combination thereof is based on prioritizing sequence among them).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified YANG as mentioned above and further incorporate the teaching of XU. The motivation for doing so would have been to provide a buffer status report reporting method and an apparatus to resolve delayed transmission of service data having a high transmission latency requirement, thereby improving processing efficiency of the type of service data (XU, [0008] and [0010]).

(New) Regarding claim 75, the combination of YANG and XU teaches all the features with respect to claim 1 as outlined above. 

the prioritizing further comprising the data of the first data type based on the first data type and the second data type.
However, XU teaches
the prioritizing further comprising the data of the first data type based on the first data type and the second data type ([0104], base station configures for the terminal based on a service type of a logical channel based (LCB) service data; base station further configures priorities for the plurality of logical channels used to transmit the LCB service data; [0108], A descending sequence of the priorities of the data sent by the terminal is the LCB BSR>the LCB service data>the common BSR>common service data. Here, priority of the LCB service data/ first data is based on the LCB service data and the common service data (i.e. the first data type and the second data type)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of YANG and XU as mentioned in claim 1 and further incorporate the teaching of XU. The motivation for doing so would have been to provide a buffer status report reporting method and an apparatus to resolve delayed transmission of service data having a high transmission latency requirement, thereby improving processing efficiency of the type of service data (XU, [0008] and [0010]).

(New) Regarding claim 76, the combination of YANG and XU teaches all the features with respect to claim 75 as outlined above. 

the BSR being triggered based on the first data type and the second data type.
However, XU teaches
the BSR being triggered based on the first data type and the second data type ([0087] A specific manner of triggering first BSR by the terminal is determining, by the terminal based on a correspondence between a service type and a basic data unit size, a first basic data unit size corresponding to a service type of the first-type service data, determining that a data volume of the first-type service data is N times the first basic data unit size. Therefore, BSR is triggered based on different service type of data (i.e. the first data type and the second data type)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of YANG and XU as mentioned in claim 1 and further incorporate the teaching of XU. The motivation for doing so would have been to provide a buffer status report reporting method and an apparatus to resolve delayed transmission of service data having a high transmission latency requirement, thereby improving processing efficiency of the type of service data (XU, [0008] and [0010]).

Claims 7 – 8 and 42 – 43 are rejected under 35 U.S.C. 103 as being unpatentable over YANG in view of XU and further in view of Hsu (US 2015/0223097 A1).

(Currently Amended) Regarding claim 7 and 42, the combination of YANG and XU teaches all the features with respect to claims 1 and 36 as outlined above. 
YANG does not specifically teach

However, Hsu teaches (Title, Method and related device of a trigger mechanism of buffer status report and scheduling request in a wireless communication system) 
determining a data size corresponding to the Abstract and [0023], a size of a second data), wherein the scheduling request is based at least in part on a comparison between the determined data size and a buffer threshold (Abstract and [0023], deciding a state of a buffer status report -scheduling request (BSR-SR) triggering according to the state of a comparison between a size of a second data in the transmission buffer and a threshold. Here, the BRS-SR is a scheduling request and the threshold is a buffer threshold; therefore, the SR is based on comparison between the size of the data and the buffer threshold).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of YANG and XU as mentioned in claims 1 and 36 and further incorporate the teaching of Hsu. The motivation for doing so would have been to provide a method for improving a trigger mechanism of BSR-SR (Hsu, [0044]).

Regarding claim 8 (Original) and 43 (Currently Amended), the combination of YANG, XU and Hsu teaches all the features with respect to claims 7 and 42 as outlined above. 
 does not specifically teach
receiving, from a base station, an indication of the buffer threshold configured by the base station.
Hsu further teach
receiving, from a base station, an indication of the buffer threshold configured by the base station ([0052], The first threshold is set to a specific value; e.g. the first threshold is set to a size of the already allocated UL grant (bytes). Since, the UL grant is received from the base station; therefore, indication of the buffer threshold is received from the base station. The UL grant is configured by the base station).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of YANG, XU and Hsu as mentioned in claims 7 and 42 and further incorporate the teaching of Hsu. The motivation for doing so would have been to provide a method for improving a trigger mechanism of BSR-SR (Hsu, [0044]).

Claims 16 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over YANG in view of XU and further in view of RYOO et al. (RYOO hereinafter referred to RYOO) (US 2020/0037345 A1).

(Original) Regarding claim 16, the combination of YANG and XU teaches all the features with respect to claim 1 as outlined above. 
YANG does not specifically teach

However, RYOO teaches (Title, Method and apparatus for transmitting data in RRC deactivated or activated state)
wherein: the resources associated with the first data type and resources associated with the second data type are associated with different numerologies ([0110], UL scheduling method considering supporting of characteristics of the 5G mobile communication system, that is, various services and various numerologies (TTIs and SCS). [0131], every service has different latency requirements in the 5G mobile communication system, a service requiring short latency should be transmitted/received through a short TTI and a service requiring relatively long latency should be transmitted/received through a long TTI; services/ resources associated with different data types (i.e. first data type and second data type) have different TTI configurations and TTI is one of the numerologies; therefore, the resources associated with the first data type and resources associated with the second data type are associated with different numerologies).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of YANG, and XU as mentioned in claim 1 and further incorporate the teaching of Hsu. The motivation for doing so would have been to provide a communication technique for combining a 5G communication system for supporting a higher data transmission rate RYOO, Abstract and [0007]).

(Currently Amended) Regarding claim 48, the combination of YANG and XU teaches all the features with respect to claim 36 as outlined above. 
YANG does not specifically teach
receiving, from a base station, a radio bearer configuration indicating at least one radio bearer configured for communications of the first data type, the second data type, or both.
However, RYOO teaches (Title, Method and apparatus for transmitting data in RRC deactivated or activated state)
receiving, from a base station, a radio bearer configuration indicating at least one radio bearer configured for communications of the first data type, the second data type, or both ([0644], eNB determines whether to release the radio bearer or perform the change (bearer type change) on the basis of information possessed by the eNB within the corresponding eNB and UE feedback information; [0645], the UE provides the eNB with feedback of each or a combination of pieces of information including the required QoS of flow or service supported by the radio bearer configured in the corresponding SN (SCG), latency requirements, or a service category. Here, bases on different service type (i.e. data types), the UE provides feedback information to the eNB and the eNB realized the radio bearer accordingly. Therefore, the UE receives from a base station, a radio bearer configuration indicating at least one radio bearer configured for communications of the first data type).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of YANG, and XU as mentioned in claim 36 and further incorporate the teaching of Hsu. The motivation for doing so would have been to provide a communication technique for combining a 5G communication system for supporting a higher data transmission rate than a 4G system with an loT technology that uses UL resources allocated to UE in consideration of attributes of the TTI (RYOO, Abstract and [0007]).

Claims 77 – 78 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (Loehr hereinafter referred to Loehr) (US 2015/0117342A1) in view of Nimbalker et al. (Nimbalker hereinafter referred to Nimbalker) (US 2017/0019882 A1).

(New) Regarding claim 77, Loehr teaches a method for wireless communications (Title, Threshold-based and power-efficient scheduling request procedure) at a user equipment (UE) ([0001], methods for improvements to the scheduling request procedure performed between a user equipment and a radio base station; the user equipment for performing the methods), comprising:
triggering a first scheduling request to request uplink resources associated with data ([0154], When new data arrives in the transmission buffer of the UE, the UE has to first request uplink resources for transmission of the data; [0155] and [0201], transmit the scheduling request to the eNodeB so as to request the eNodeB to allocate uplink resources to the UE) of a first data type ([0179], a scheme to allow restricting the use of dedicated scheduling request resources depending on the priority or kind of data triggering the corresponding scheduling request; [0199], transmitting a scheduling request triggered by first kind of data, and transmitting a scheduling request triggered by second kind of data. Therefore, scheduling request is triggered by data types. [0184], the kind of data that triggers the scheduling request, e.g. between control and user data; the dedicated scheduling request resources of the primary cell are only used for transmitting a scheduling request triggered by control data, whereas the dedicated resources of the secondary cell are used mainly for transmitting a scheduling request triggered by user data. Here, control data is considered as a data of a first data type; therefore, a first scheduling request is triggered based on the data of a first data type);
triggering a second scheduling request to request uplink resource associated with data (same as mentioned above, regarding [0154], [0155] and [0201]) of a second data type (regarding [0184], user data is considered as a data of a second data type. [0199], transmitting a scheduling request triggered by second kind of data. Therefore, a second scheduling request is triggered based on the data of a second data type);
transmitting the first scheduling request based on the first data type (as mentioned above the first scheduling request is transmitted based on control data (i.e. data of a first data type)).
Loehr does not specifically teach

However, Nimbalker teaches (Title, Method and Apparatus for reducing latency of LTE uplink transmissions) 
transmitting the first scheduling request and not the second scheduling request, based on the first data type and the second data type ([0061], UE transmits a scheduling request for a SR resource; depending data type, the UE releases the SR resource, and stop (re-)transmitting a scheduling request. Here, the data type is the first data type and the second data type and the UE’s transmission and not transmission of the scheduling request depends on the data type; therefore, UE transmits the first scheduling request and not the second scheduling request, based on the first data type and the second data type).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Loehr as mentioned above and further incorporate the teaching of Nimbalker. The motivation for doing so would have been to provide a method and apparatus to resource selection for reducing latency of Long Term Evolution uplink transmissions (Nimbalker, [0003]).

(New) Regarding claim 78, the combination of Loehr and Nimbalker teaches all the features with respect to claim 77 as outlined above. 
Loehr does not specifically teach
cancelling the second scheduling request, based on the second data type.
However, Nimbalker teaches
[0061], depending data type, the UE releases the SR resource, and stop transmitting a scheduling request. Therefore, UE stops/ cancels the second scheduling request, based on the second data type).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Loehr and Nimbalker as mentioned in claim 77 and further incorporate the teaching of Nimbalker. The motivation for doing so would have been to provide a method and apparatus to resource selection for reducing latency of Long Term Evolution uplink transmissions (Nimbalker, [0003]).

Claims 79 – 80 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of RYOO.

(New) Regarding claim 79, Loehr teaches a method for wireless communications (Title, Threshold-based and power-efficient scheduling request procedure) at a user equipment (UE) ([0001], methods for improvements to the scheduling request procedure performed between a user equipment and a radio base station; the user equipment for performing the methods), comprising:
transmitting a first scheduling request to request uplink resources associated with data ([0154], When new data arrives in the transmission buffer of the UE, the UE has to first request uplink resources for transmission of the data; [0155] and [0201], transmit the scheduling request to the eNodeB so as to request the eNodeB to allocate uplink resources to the UE) of a first data type ([0179], a scheme to allow restricting the use of dedicated scheduling request resources depending on the priority or kind of data triggering the corresponding scheduling request; [0199], transmitting a scheduling request triggered by first kind of data. Here, first kind of data is a data of a first data type; therefore, a first scheduling request is transmitted based on the data of a first data type),
transmitting a second scheduling request to request uplink resource associated with data (same as mentioned above, regarding [0154], [0155] and [0201]) of a second data type ([0199], transmitting a scheduling request triggered by second kind of data. Here, second kind of data is a data of a second data type; therefore, a second scheduling request is transmitted based on the data of a second data type).
Loehr does not specifically teach
the first data type being associated with a first identification;
the second data type being associated with a second identification, wherein a first transmission time interval (TTI) of the first scheduling request is based on the first identification, and a second TTI of the second scheduling request is based on the second identification.
However, RYOO teaches (Title, Method and Apparatus for transmitting data in RRC deactivated or activated state) 
the first data type being associated with a first identification ([0291], The UE explicitly or implicitly informs eNB of a set ID of a logical channel priority to be applied to resources allocated by the eNB in response to a scheduling request for UL resources which the UE transmits to the eNB; [0293], performs LCP according to the logical channel priority indicated by the logical channel priority set ID of which the UE informs the eNB, generates data, and then transmits the data. Here, the logical channel priority set ID is considered as ID of different data type transfer through the logical channel. Therefore, a first data type is associated with a first ID);
the second data type being associated with a second identification (same as above, a second data type is associated with a second ID), wherein a first transmission time interval (TTI) of the first scheduling request is based on the first identification, and a second TTI of the second scheduling request is based on the second identification ([0292], The eNB receiving preferred logical channel priority set ID information from the UE, selects resources (e.g. resources having a short TTI or resources having a long TTI) for easily application of a logical channel priority indicated by the corresponding set ID and then allocates the resources to the UE through UL grant. Here, the TTI resources (i.e. short TTI or long TTI) are based in the logical channel priority set ID and they are associated with the corresponding scheduling requests; therefore, a first TTI of the first scheduling request is based on the first identification, and a second TTI of the second scheduling request is based on the second identification).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Loehr as mentioned above and further incorporate the teaching of RYOO. The motivation for doing so would have been to provide a communication technique for combining a 5G RYOO, Abstract and [0007]).

(New) Regarding claim 80, the combination of Loehr and RYOO teaches all the features with respect to claim 79 as outlined above. 
Loehr does not specifically teach
Indicating, to the base station, the first data type or the second data type based on the first TTI or the second TTI.
However, RYOO teaches
Indicating, to the base station, the first data type or the second data type based on the first TTI or the second TTI ([0131], every service has different latency requirements in the 5G mobile communication system, a service requiring short latency is transmitted/received through a short TTI and a service requiring relatively long latency is transmitted/received through a long TTI in general; [0138], a particular service performs transmission and reception using only the TTI optimized therefor; service S1 performs transmission and reception using only TTI1. Here, services/ data types are associated with latency requirements; i.e. corresponding TTI. As mentioned in [0291], UE informs eNB of a set ID of a logical channel priority set ID/ ID of different data type; therefore, data types are indicated to the base station based on the TTIs).
RYOO, Abstract and [0007]).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474